        Case 2:20-cv-01139-DWM Document 52 Filed 02/17/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEVADA


 CHANDAN MANANSINGH and                          Case No. 2:20-cv-01139-DWM
 ANGELA NAIRNS,

                      Plaintiffs,                         ORDER

        vs.

 UNITED STATES OF AMERICA, et
 al.,

                      Defendants.


      IT IS ORDERED that the Preliminary Pretrial Conference via Zoom now set

for February 23, 2021, is VACATED and RESET, via Zoom, for April 21, 2021, at

9:00 a.m. (PDT).

      On or before April 15, 2021, the parties may file an updated written report

outlining the joint discovery plan.

      On or before April 15, 2021, counsel for the respective parties shall each file

a preliminary pretrial statement. See Fed. R. Civ. P. 26(a)(1). The statement shall

address all matters listed in L.R. 16.2(b)(1).

      IT IS FURTHER ORDERED that on or before April 15, 2021, Plaintiff must

separately file a Statement of Stipulated Facts to which all parties agree. See L.R.

16.2(b)(3).

                                           1
        Case 2:20-cv-01139-DWM Document 52 Filed 02/17/21 Page 2 of 2




       The Court’s Order dated January 14, 2021, shall remain in full force and

effect in all other respects.

       DATED this 17th day of February, 2021.




                                         2
